Citation Nr: 1725286	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-27 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as entire spine disorder with radiculopathy).

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Michele L. Zimbler, Agent




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1977 to December 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for migraine headaches and assigned a 30 percent initial disability rating effective April 27, 2009, and denied service connection for a stomach, sinus, and spine with radiculopathy disorders.  A claim for service connection for an entire spine disorder with lower extremity radiculopathy, migraine headaches, sinus problems, and a stomach condition was received in April 2009.

Service connection for lumbar spine degenerative arthritis and bilateral lower extremity radiculopathy was subsequently granted in an October 2012 rating decision.  As such, the remaining aspect of the appeal with regard to service connection for a spine disorder is the cervical spine.   


FINDING OF FACT

In a June 2016 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for service connection for cervical spine, sinus, and stomach disorders, and an initial disability rating in excess of 30 percent for migraine headaches.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of service connection for a cervical spine disorder are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of service connection for a sinus disorder are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for the withdrawal of the substantive appeal as to the issue of service connection for a stomach disorder are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 30 percent for migraine headaches are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).
	

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  As the withdrawn issues are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

On May 4, 2016, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating he was withdrawing the appeal for service connection for cervical spine, sinus, and stomach disorders, and an initial disability rating in excess of 30 percent for migraine headaches.  The Veteran specifically stated that he wished to "cancel any of the Appeals before the Board of Veterans Appeals at this time."  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to these issues and they will be dismissed.    


ORDER

The appeal for service connection for a cervical spine disorder, having been withdrawn, is dismissed.

The appeal for service connection for a sinus disorder, having been withdrawn, is dismissed.

The appeal for service connection for a stomach disorder, having been withdrawn, is dismissed.

The appeal for an initial disability rating in excess of 30 percent for migraine headaches, having been withdrawn, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


